Citation Nr: 0811486	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  04-16 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for dysmenorrhea. 

2.  Entitlement to service connection for epithelial 
keratitis. 

3.  Entitlement to service connection for a low back 
disorder. 

4.  Entitlement to service connection for urinary tract 
infections. 

5.  Entitlement to an initial compensable rating for service-
connected hemorrhoids. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1997 to 
August 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  As the veteran now resides in 
Pennsylvania, the claims file was subsequently transferred to 
the custody and jurisdiction of the RO in Pittsburgh, PA. 

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

The Board notes that in an April 2005 RO rating decision the 
RO denied reopening the veteran's claims for mechanical low 
back pain and lower thoracic spasm and pain; however, the 
Board finds that those issues were already on appeal and 
therefore, the issue of new and material evidence is not 
before the Board. 

The issues of service connection for dysmenorrhea, urinary 
tract infections, and low back pain are remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran had some eye infections in service; however, 
there is no medical evidence of current residuals of eye 
infections or a current diagnosis of epithelial keratitis.  

3.  The veteran's service-connected hemorrhoids disability 
picture more closely approximates constant slight impairment 
of sphincter control, or occasional moderate leakage.


CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by 
epithelial keratitis due to disease or injury that was 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309(a) (2007).   

2.  The criteria for the assignment of an increased initial 
rating of 10 percent, but not more, for the service-connected 
hemorrhoid condition are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.10, 4.20, 4.114 including Diagnostic Codes 
7269, 7332 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In January 2004, after the rating decision on appeal, the RO 
sent the veteran a letter informing her that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  In addition, the letter advised 
her that in order to support a claim for higher evaluation 
for a service-connected disability, the evidence must show 
that the disability had become worse; the veteran had an 
opportunity to respond prior to the issuance of the May 2004 
Statement of the Case (SOC).   

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support her claims herein decided and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the January 2004 letter and a 
November 2004 letter satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant, and what evidence, if any, 
will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The January 2004 and November 2004 letters advised the 
veteran that VA is responsible for getting relevant records 
from any Federal Agency including medical records from the 
military, VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  The letters also advised the veteran that VA 
must make reasonable efforts to help the veteran get relevant 
records not held by any Federal agency, including State or 
local governments, private doctors and hospitals, or current 
or former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to her claims and of the evidence of record.  The 
Board finds that she has accordingly been constructively 
invited to give VA all the relevant evidence in her 
possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded ample opportunity to submit such 
information and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or her representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the May 2004 SOC, which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned and though 
this was not expressly done the Board's decision herein 
grants the claim for increased initial rating back to the 
original effective date.  Therefore, there is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  
        
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the January 2004 and 
November 2004 VCAA letters were in substantial compliance 
with the first and fourth requirements of Vazquez-Flores to 
the extent that the veteran was notified that she needed to 
submit evidence of worsening that could include specific 
medical evidence, as well as lay evidence. 

The Board is aware that the January 2004 and November 2004 
VCAA letters did not provide the type of notification set 
forth in the second and third requirements of Vazquez-Flores.  
However, the veteran's April 2004 and December 2004 VA 
examinations involved studies that paralleled the relevant 
diagnostic criteria.  These studies, as well as the veteran's 
access to her VA examination reports (indicated in his 
representative's December 2006 statement, as the claims file 
had been reviewed by the representative), reflect that a 
reasonable person could have been expected to understand in 
this case what was needed to substantiate the claim.  
Moreover, as the veteran discussed her service-connected 
disability in terms of relevant symptomatology and the 
functional effects of her disabilities on her everyday life 
in support of her claim during her examinations, the Board is 
satisfied that she had actual knowledge of what was necessary 
to substantiate the claim.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) (actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).  

Finally, the Board notes that the initial notification of the 
applicable rating criteria in the May 2004 SOC was followed 
up by an April 2005 RO rating decision, representing VA 
action that served to render any pre-adjudicatory notice 
error non-prejudicial.  Vazquez-Flores, slip op. at 9.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor her representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded VA medical examinations in March 
2004, April 2004, and December 2004. 

Finally, the veteran was advised of her right to a hearing 
before the RO and/or before the Board, but she waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal. 

II. Analysis

I. Service connection for epithelial keratitis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The veteran asserts that she has epithelial keratitis related 
to her military service. 

After careful review of the veteran's service medical records 
the Board notes that she had acute episodes of eye infections 
in service and that it was noted that her vision changed 
during service and she had uncomfortable, irritable eyes. 

At the veteran's March 2004 VA examination her visual acuity 
without correction was 20/200 bilaterally.  The examiner 
diagnosed her with refractive error, myopia with astigmatism, 
bilaterally; however, it was also noted that she had healthy 
eyes bilaterally and there was no ocular evidence of 
intracranial disease.  There was no diagnosis of epithelial 
keratitis.

After careful review of the veteran's claims file the Board 
finds that she has not been diagnosed with a epithelial 
keratitis.  The Board notes that Congress specifically limits 
entitlement to service-connected disease or injury where such 
cases have resulted in a disability and in the absence of a 
proof of present disability there can be no claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In addition, a 
condition or injury occurred in service alone is not enough; 
there must be a disability resulting from that condition or 
injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 
1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223 (1993).  

Given these facts, which show the veteran is not diagnosed 
with epithelial keratitis the Board finds that service 
connection therefor must be denied.  

While the veteran does suffer from myopia and astigmatism, 
the Board notes that congenital or developmental conditions 
and refractive errors are not injuries or diseases and, 
therefore, generally may not be service connected as a matter 
of express VA regulation. 38 C.F.R. § 3.303(c), 4.9. There 
are, however, certain limited exceptions to this rule. 
Service connection may be granted for hereditary diseases 
that either first manifested themselves during service or 
which preexisted service and progressed at an abnormally high 
rate during service. VAOPGCPREC 67-90 (July 18, 1990). 
Further, where during service a congenital or developmental 
defect is subject to a superimposed injury or disease, 
service connection may be warranted. VAOPGCPREC 82-90 (July 
18, 1990).  However, none of these special circumstances are 
shown by the evidence of record.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


II. Increased rating for service-connected hemorrhoids

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The August 2003 RO rating decision granted the veteran 
service connection and a noncompensable rating for 
hemorrhoids under Diagnostic Code 7336.  An April 2005 RO 
rating decision continued the noncompensable rating.  Under 
38 C.F.R. § 4.114, Diagnostic Code 7336 provides ratings for 
internal or external hemorrhoids.  A noncompensable rating is 
warranted for mild or moderate hemorrhoids.  A 10 percent 
disability rating is warranted for large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent disability 
rating is warranted for hemorrhoids with persistent bleeding 
and with secondary anemia, or with fissures.

The Board also notes that under 38 C.F.R. § 4.114, Diagnostic 
Code 7332 provides ratings based on impairment of sphincter 
control.  Healed or slight impairment of sphincter control, 
without leakage, is rated noncompensably disabling.  A 10 
percent disability rating is warranted for constant slight 
impairment of sphincter control, or occasional moderate 
leakage.  A 30 percent disabling is warranted for occasional 
involuntary bowel movements, necessitating wearing of pad. A 
60 percent disability rating is warranted for extensive 
leakage and fairly frequent involuntary bowel movements are 
rated disabling.  A 100 percent rating is warranted for a 
complete loss of sphincter control.

At the veteran's March 2004 VA examination it was noted the 
degree of sphincter control was good; however, there was 
occasional stool leakage and there was occasional need for a 
pad due to fecal leakage on involuntary bowel movement.  The 
veteran reported occasional spotting; however, no thrombosis.  
Her current treatment was sitz baths and suppositories with a 
doughnut seat cushion.  

On examination there was no evidence of fecal leakage, no 
signs of anemia, no signs of fissure, and the size of the 
rectum and anal lumen were normal.  There were small external 
hemorrhoids located at the 7 o'clock position.  A diagnostic 
endoscopy revealed no evidence of internal hernia other than 
a small external hernia. 

At the veteran's December 2004 VA examination she reported 
bleeding of hemorrhoids, rectal pain after sitting for a 
prolonged period of time, and that she was unable to perform 
physical exercise secondary to pain.  She stated that several 
times a week she noticed stool and mucous on her under shorts 
and pad.  She reported fecal leakage 2 to 3 times a week and 
that she wore a pad every day and changed it several times a 
day.  She also reported bleeding every day and with each 
bowel movement, as well as blood in the water and on the 
paper.  The VA examiner noted 2 small external hemorrhoids 
that were less that 1 cm is size and that they were not 
thrombosed.  An anoscopy revealed 2 external hemorrhoids and 
was diagnosed with external hemorrhoids with fecal leakage.  

After careful review of the veteran's VA examinations the 
Board finds that her service-connected hemorrhoids does not 
warrant the 10 percent disability rating since there was no 
evidence of large or thrombotic hemorrhoids, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences.  However, the Board finds that, based on the 
veteran's reported symptoms and physical examination reports, 
the veteran's service-connected hemorrhoids disability 
picture more closely approximates a 10 percent disability 
rating for constant slight impairment of sphincter control, 
or occasional moderate leakage under Diagnostic Code 7332.  
The Board notes that her service-connected haemorrhoids does 
not warrant a 30 percent disability rating under Diagnostic 
Code 7332 since there is no medical evidence or lay evidence 
of occasional involuntary bowel movements.

Given these facts, the Board finds that the service-connected 
hemorrhoids warrants the assignment of a 10 percent rating, 
but not higher, for the period of the appeal.  


ORDER

Service connection for epithelial keratitis is denied. 

An increased, initial rating of 10 percent, but not more for 
the service-connected hemorrhoids is granted, subject to the 
regulations controlling the award of VA monetary benefits.  


REMAND

After careful review of the veteran's claims file the Board 
finds that further development is needed for the issues of 
service connection for a low back disability, urinary tract 
infection, and dysmenorrhea. 

The Board notes that throughout service the veteran had 
complaints of low back pain dating back to basic training.  
One in-service treatment note stated the pain began during 
the obstacle course.  The VA examiner for the March 2004 VA 
examination diagnosed the veteran with status post residual 
back pain secondary to a motor vehicle accident with 
radicular tingling into the legs and feet.  However, the 
examiner did not describe or diagnose any particular 
pathology that is causing the back pain and radiculopathy.  
Moreover, it does not appear that the examiner considered the 
veteran's recurrent in-service back pain.  While the examiner 
indicated that an April 2003 MRI stated that there were 
normal findings, it was noted that contemporaneous X-rays 
were ordered.  Such X-rays, if they exist, have not been 
associated with the claims file. 

Therefore, the RO should schedule the veteran for a VA 
examination in order to obtain definitive medical opinion as 
to the current nature and likely etiology of any diagnosed 
low back disorder.  The examiner should discuss whether the 
veteran suffers from a particular low back disorder, and if 
so, what is it's nature and what caused it, i.e. in-service 
obstacle course, motor vehicle accident, recurrent back 
strain, etc.  

The Board also finds that the veteran should be scheduled for 
VA examinations in order to obtain definitive medical opinion 
as to the current nature and likely etiology of both a 
urinary tract infection and dysmenorrhea.  The Board notes 
that the veteran was afforded VA examinations in March 2004 
for both conditions; however, a comprehensive gynecological 
examination and a urinalysis were not conducted therefore, 
the Board does find that more thorough tests need to be 
conducted for both conditions.  

The veteran is hereby advised that failure to report to the 
scheduled examinations may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

To ensure that all due process requirements are met, the RO 
should also give the veteran opportunity to present 
additional evidence to support his claim.  The RO should also 
obtain any indicated VA treatment reports.  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim.  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  Hence, in addition to the actions requested 
hereinabove, the RO should also undertake any other 
development and/or notification action deemed warranted by 
VCAA prior to adjudicating the claim on appeal.  

Accordingly, the issues on appeal are REMANDED for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his claim.  

2.  Based on the veteran's response, the 
RO should assist him in obtaining any 
additional evidence identified by her, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

3.   The veteran should be scheduled for 
a VA medical examination to ascertain the 
nature and likely etiology of the 
veteran's low back disorder.  The entire 
claims file must be made available to the 
examiner(s), and the examination 
report(s) should include discussion of 
the veteran's documented medical history 
and assertions. All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on the review of the file, 
examination of the veteran, and the 
results of all diagnostics and tests, the 
examiner should specifically indicate 
whether it is at least as likely as not 
(probability of 50 percent or greater) 
that the veteran has a current low back 
disability that is due to an event or 
incident during service.

4.  The veteran should be scheduled for a 
VA medical examination to ascertain the 
nature and likely etiology of the 
veteran's urinary tract infection.  The 
entire claims file must be made available 
to the examiner(s), and the examination 
report(s) should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on the review of the file, 
examination of the veteran, and the 
results of all diagnostics and tests, the 
examiner should specifically indicate 
whether it is at least as likely as not 
(probability of 50 percent or greater) 
that the veteran has a current urinary 
tract infection that is due to an event 
or incident during service.

5.  The veteran should be scheduled for a 
VA medical examination to ascertain the 
nature and likely etiology of the 
veteran's dysmenorrhea.  The entire claims 
file must be made available to the 
examiner(s), and the examination report(s) 
should include discussion of the veteran's 
documented medical history and assertions. 
All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  

Based on the review of the file, 
examination of the veteran, and the 
results of all diagnostics and tests, the 
examiner should specifically indicate 
whether it is at least as likely as not 
(probability of 50 percent or greater) 
that the veteran has a current diagnosis 
of dysmenorrheal that is due to an event 
or incident during service.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues of service connection should be 
reviewed in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


